By Judge Charles B. Flannagan, II
This is in follow-up to a pre-trial conference conducted recently in the Patterson v. Freeman case. At that time, Mr. Asbury orally moved for consolidation of the above two cases on the grounds that he may not be able to separate the causation of the damages between these two separate accidents.
Mr. Ward was not present at the pre-trial conference on behalf of defendant Crusenberry, and I did not act on the Motion to Consolidate.
However, I did bifurcate the Freeman trial so that we would try the case on liability only, and I propose to do the same in the Crusenberry case. After we have the liability issues resolved, it may then be appropriate for the court to consider the consolidation request.
If Mr. Ward has objections to the bifurcation of the trial in the Crusenberry case, he should advise me as soon as possible. I will consider his objection before making any formal determination in the Crusenberry case.